Citation Nr: 1722785	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  04-20 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for intervertebral disc syndrome (IVDS) prior to June 7, 2005, from October 1, 2005 to June 18, 2008, and on and after October 1, 2008, to include entitlement to separate compensable ratings for left and right lower extremity weakness with peripheral sensory changes prior to February 19, 2009 and ratings in excess of 20 percent for each lower extremity on and after February 19, 2009.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 19, 2009.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to May 1968.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These issues were previously remanded by the Board in September 2007, January 2010, March 2012, and March 2013.  

In a January 2007 rating decision, the RO granted the Veteran a 100 percent rating  for IVDS from June 7, 2005 to September 30, 2005, based on surgical treatment necessitating convalescence.  In a February 2009 rating decision, the RO granted the Veteran a 100 percent rating for IVDS from June 18, 2008 to September 30, 2008, based on surgical treatment necessitating convalescence.  Accordingly, the issue of entitlement to an increased rating for the Veteran's IVDS during those periods when 100 percent ratings were in effect is no longer before the Board.  The discussion in this document is for those times when the temporary total ratings were not assigned.  Nothing herein should be taken as affecting those periods.  As these ratings do not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted a TDIU, effective February 19, 2009.  The issue of entitlement to a TDIU prior to that date remains on appeal.  

The Board denied a rating in excess of 40 percent for a lumbar spine disability, including entitlement to separate compensable ratings for neuropathy in the lower extremities prior to February 19, 2009, and ratings in excess of 20 percent for each lower extremity on and after February 19, 2009, in a March 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for additional development.  

The issue of entitlement to service connection for a bilateral hip disability has been raised by the record in a January 2008 statement, but has not been adjudicated by the AOJ.  Because the Board does not have jurisdiction over it, the Board referred the issue to the AOJ in March 2012 and March 2013 for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Because the AOJ still has not adjudicated this issue, it is again referred for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations for his IVDS and peripheral neuropathy in May 2013.  At that time, the Veteran reported that he did not need to use assistive devices as a result of these disabilities.  The May 2013 examiner found that these disabilities caused no functional impact.  On examination, the Veteran's sensation was found to be normal other than patchy decreased sensation that did not follow a specific dermatome.  In a November 2016 statement, the Veteran reported that his bilateral lower extremity weakness had become "particularly severe over the years" and "profoundly limited" his ability to function, including a complete inability to feel his feet.  He also reported that he has been prescribed a cane, which he keeps with him at all times as a precaution.  The record thus raises the possibility that the Veteran's IVDS and left and right lower extremity weakness with peripheral sensory changes might now be more severe than the May 2013 examination reports reflect.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for new examinations is thus warranted.  

Because the Board's decision on the other claim on appeal could determine when the Veteran met the schedular requirements for a TDIU, the Veteran's claim for a TDIU prior to February 19, 2009 is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the other claim has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his IVDS, including left and right lower extremity weakness with peripheral sensory changes.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of IVDS, including left and right lower extremity weakness with peripheral sensory changes.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the spine must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any IVDS, including left and right lower extremity weakness with peripheral sensory changes.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






